Citation Nr: 1815496	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle sprain.

3.  Entitlement to service connection for a right ankle disability, to include residuals of a right ankle sprain or right ankle instability.

4.  Entitlement to service connection for a left ankle disability, to include left ankle instability.

5.  Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.

6.  Entitlement to a compensable initial disability rating for a left knee residual scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012, September 2014, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The July 2012 rating decision denied service connection for left ankle pain and did not reopen claims of service connection for right ankle sprain residuals or pes planus.  The May 2015 rating decision denied service connection for bilateral plantar fasciitis.   

The evidentiary record contains diagnoses of bilateral ankle instability, plantar fasciitis, and pes planus.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In a September 2014 rating decision, the RO granted a non-compensable disability rating for residual scar.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to service connection for bilateral ankle and foot disabilities, and entitlement to a compensable initial disability rating for a left knee residual scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  An October 2009 statement of the case denied entitlement to service connection for pes planus; the Veteran did not appeal.  As such, the August 2009 rating decision denying service connection for bilateral pes planus became final.

2.  At the time of the October 2009 statement of the case, the record did not contain evidence that the Veteran's pes planus permanently worsened as a result of service.  Subsequent to the October 2009 statement of the case, the Veteran's wife submitted a statement attesting to the fact that his flat foot condition was aggravated while in military service, and continued to negatively impact his quality of life.  This statement is new and material and raises a reasonable possibility of substantiating the claim.  

3.  A December 2009 rating decision denied entitlement to service connection for right ankle sprain residuals; the Veteran did not appeal.

4.  At the time of the December 2009 rating decision, the record did not contain evidence reflecting a right ankle diagnosis.  Subsequent to the December 2009 rating decision, the Veteran has submitted VA medical treatment records showing right ankle instability.  These records are new and material and raise a reasonable possibility of substantiating the claim.
5.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's left ankle disability, diagnosed as left ankle instability, was incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C. § 7105(d) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle sprain.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

A VA examination is not required as there is no credible expert or non-expert evidence indicating that the Veteran's left ankle disability began in service or was related to a disease, injury, or event in service as discussed in the decision below.  38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.
 
Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran has left ankle instability; thus, the first Shedden element is met.  However, the Veteran has not identified any disease, injury, or event in-service that may have caused or aggravated his left ankle disability.  The Veteran had a right ankle sprain in service.  Nevertheless, he self-reported "no" foot trouble upon examination in March 1990, July 1991, March 1992, and upon his separation examination in June 1993.  See, e.g., June 1993 report of medical history.  

Here, the Veteran has not alleged, nor does the evidentiary record identify, any in service disease, injury, or event suggestive of a left ankle disability.  As such, a VA examination is not needed.  See Waters v. Shinseki, 601 F.3d 1274, 1277-88 (Fed. Cir. 2010) (holding that the Board's use of "competent medical evidence" in discussing whether there is an association with service is harmless error when the record contains no evidence that the Veteran's condition was related to service other than his own statements suggesting a link); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  

Thus, the Board denies the Veteran's claim of entitlement to service connection for a left ankle disability because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

The claim of service connection for pes planus is reopened; to this extent only, the appeal is granted.

The claim of service connection for a right ankle sprain is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a left ankle disability is denied.


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claims must be remanded.

The Veteran has attested that his right ankle disability emanated from an injury sustained in service.  Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability; (2) an in-service injury; (3) some indication that the claimed disability may be associated with the established injury; and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See 20 Vet. App. at 83.  Here, the low evidentiary standard is met, as the Veteran submitted a statement from his wife of over 20 years attesting to his right ankle condition before and after his right ankle sprain documented in service.  Therefore, a VA examination is necessary to determine if the Veteran's right ankle disability is related or attributable to his time on active duty.  See Id.  

The Veteran was afforded a VA examination in May 2015 to assess the etiology of his bilateral foot disability.  However, the Board finds that the examiner's opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 302, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

First, the examiner did not list pes planus as a disability, and did not offer an opinion as to whether the Veteran's pes planus was aggravated by his time on active service beyond its natural progression.  Further, the examiner did not offer a direct service connection opinion as to the Veteran's plantar fasciitis or discuss the fact that the Veteran was diagnosed with said disability fourteen months after service.  As such, remand is required to obtain an addendum opinion as the etiology of the Veteran's bilateral foot disability.

Further, the May 2015 VA examiner indicated that it was less likely than not that the Veteran's plantar fasciitis was proximately due to or the result of his service-connected bilateral knee disabilities, as "current medical literatures does [sic] not support bilateral plantar fasciitis caused by bilateral patellofemoral chrondromalacia [sic]."  See May 2015 medical opinion.  However, when rendering secondary service connection opinions, the examiner must specifically address the issue of whether the claimed disability was aggravated by the service-connected disability.  As aggravation was not specifically addressed, the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, the Board must also remand the claim so that an addendum opinion addressing aggravation can be provided.

In regard to the issue of entitlement to a compensable initial disability rating for a left knee residual scar, the Veteran submitted a notice of disagreement (NOD) in October 2014, but VA has not issued a statement of the case (SOC).  In these circumstances, the Board must remand for issuance of an SOC.  38 C.F.R. § 19.9(c) (2017); see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) as to the issue of entitlement to a compensable initial disability rating for a left knee residual scar.  In so doing, advise the Veteran of his appeal rights.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his right ankle disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination must include a notation that this record review took place.  

After the record review and examination of the Veteran, the VA examiner should identify all right ankle disabilities present.  For each identified right ankle disability, the examiner is asked to respond to the following inquiries:

A.  Is it as likely as not that the Veteran's right ankle disability was incurred in, or is otherwise related, to his time on active service, to include his documented right ankle sprain that required crutches and an air cast?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

Further, the examiner is to discuss the Veteran's documented injury during service.  This includes a discussion of the Veteran's comprehensive medical treatment records showing continuity of symptomatology since his injury.  Specifically, the examiner is to discuss the Veteran and his wife's statements that his ankle disability began in service after the sprain and has continued to the present.   

B.  Is it as least as likely as not that the Veteran's right ankle disability was caused or aggravated by his service-connected bilateral knee disability?

In rendering this opinion, the examiner is to discuss K.A.L.'s statement that the Veteran suffered from medial ankle pain less than two years after service.  See June 1995 K.A.L. medical statement.   

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's bilateral foot disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner should identify all bilateral foot disabilities present.  Then, the VA examiner is asked to respond to the following inquiries:

A.  As to pes planus, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's pes planus was not aggravated (the underlying disability increased in severity beyond its natural progression) by service?  

B.  As to all other bilateral foot disabilities, is it as likely as not that the Veteran's bilateral foot disability was incurred in, or is otherwise related, to his time on active service, to include his complaints of pain and diagnoses shortly after service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The examiner is to discuss a March 1995 statement by K.A.L. that the Veteran suffered from severely pronated feet and a recommendation for orthotics.  The examiner is also to discuss the Veteran's complaint of foot pain that began "4-5 years" before a September 1994 diagnosis of "symptomatic" pes planus and plantar fasciitis.  See September 1994 medical treatment note.  Further, the examiner should discuss an August 1995 VA examination report where the Veteran states his foot pain began in service and was diagnosed with "moderately severe flatfeet with some pronation."  As a reminder, the Veteran's pes planus was noted as "asymptomatic" and "moderate" on the Veteran's June 1989 enlistment examination.      

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above development has been completed, readjudicate the service connection claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


